Citation Nr: 0613067	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-02 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher (compensable) disability evaluation 
for renal insufficiency, on appeal from the initial grant of 
service connection.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1957.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that that assigned a noncompensable disability evaluation for 
renal insufficiency, after granting service connection for 
the same.  

In May 2005, the Board remanded the matter to the RO for 
further development.  As the requested development has been 
completed, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  The matter was returned to the Board in March 
2006 for final appellate consideration.


FINDING OF FACT

The veteran's renal insufficiency is not manifested as 
constant or recurring albumin with hyaline and granular casts 
or red blood cells; or edema or hypertension.  


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
the veteran's renal insufficiency have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.115a, 4.115b Diagnostic Code 7535 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The Court also held 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Id.  

By letter dated in December 2003, the RO advised the veteran 
of the essential elements of the VCAA.  In that letter, the 
veteran was told of the requirements to establish a 
successful claim for a higher rating, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, which 
he did.  For these reasons, the veteran has not been 
prejudiced by late timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for a compensable disability evaluation, any question 
as to the effective date to be assigned is rendered moot.  

Records and reports from non-VA health providers have also 
been obtained, including, but not limited to, the East Texas 
Medical Center and Dr. L. King.  The veteran was also 
afforded VA examinations to determine the nature, etiology 
and extent of his disability on appeal.  The Board therefore 
finds that VA has satisfied its duty to notify (each of the 
four content requirements) and the duty to assist pursuant to 
the VCAA.   See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has not claimed that VA 
has failed to comply with the notice requirements of the 
VCAA.


Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

This claim for a compensable disability evaluation for renal 
insufficiency, originated from the RO decision that granted 
service connection for that disability.  The claim therefore 
stems from the initial rating assigned to this disability.  
At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The RO has rated the veteran's disability, renal 
insufficiency, by analogy as noncompensable under Diagnostic 
Code 7535.  Diagnostic Code 7535 is assigned to the 
disability of toxic nephropathy (antibiotics, radiocontrast 
agents, nonsteroidal anti-inflammatory agents, heavy metals, 
and similar agents).  See 38 C.F.R. § 4.20 (2005).

The Board acknowledges the veteran's argument that since 
Diagnostic Code 7535 is not a precise fit to his condition 
his disability should not be rated as noncompensable.  
However, after careful review of the record, the Board finds 
that the RO's rating of the veteran's disability by analogy 
to Diagnostic Code 7535 is appropriate.

Diagnostic Code 7535 indicates that toxic nephropathy is to 
be rated as renal dysfunction.  A rating of 30 percent for 
renal dysfunction is available when the following criteria 
are met:  Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  38 C.F.R. § 4.115a (2005).  

No competent medical evidence of record indicates that the 
veteran's renal insufficiency meets the criteria necessary 
for a compensable rating under Diagnostic Code 7535.  

Clinical notes from Dr. King, covering the period of June 
2001 to August 2002, do not diagnose the veteran with 
hypertension, do not make any reference to albumin, and 
affirmatively indicate no edema of the extremities in July 
2002.  These records mention swelling in the wrist in August 
2002 but fail to attribute the swelling to any specific 
cause. 

Similarly, the VA medical examination of January-February 
2003, and resulting medical opinion, are absent for any of 
these criteria.  Likewise, June 2004 records from the East 
Texas Medical Center make no mention of hypertension, edema 
or constant or recurring albumin.  

A VA medical examination was conducted in August 2005 for the 
purpose of determining the severity of the veteran's renal 
insufficiency.  Included in the examination report are 
urinalysis results, including microscopic analysis to assess 
for presence or absence of hyaline casts, granular casts, and 
red blood cells, stating that the urinalysis was normal, no 
hyaline casts or granular casts or red blood cells.  In the 
associated medical opinion, this examiner stated that 
albumin, hyaline or granular casts or red blood cells or 
hypertension were not present.  The medical examiner also 
stated that the veteran does not have nor has ever had 
hypertension.  

While the medical examination does indicate that there is 
persistent peripheral edema, the medical examiner 
specifically stated that this chronic moderate edema is not 
caused by or a result of military service or the service 
connected renal insufficiency.  In the rationale for his 
opinion, the examiner stated the following:

The veterans [sic] moderate chronic edema 
is secondary to his heart failure.  He 
has a chronic heart condition which 
requires medications to keep the blood 
from forming blood clots, a heart 
pacemaker/defibrillator to control the 
rate and a fluid pill Bumex to remove the 
excess fluid that the failing heart 
cannot take care of.  

The Board is aware of the veteran's contention that since he 
has edema he should receive a higher rating for renal 
disability.  While the veteran is competent to offer evidence 
that his extremities are swollen, any of his statements 
regarding medical causation are not competent evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As stated above, competent medical 
evidence provided by the August 2005 VA examination indicates 
that the veteran's edema is not associated with his service-
connected disability.  Since the edema is not the result of 
his service connected disability it would be inappropriate to 
base a higher disability rating on its presence.  See 38 
C.F.R. § 4.1 (2005) (explaining that disabilities are 
evaluated based upon diseases or injuries associated with 
military service).  

In summary, no competent evidence of record satisfies the 
criteria for a compensable rating for the veteran's renal 
insufficiency.  Therefore, no higher rating can be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for a compensable disability evaluation for renal 
insufficiency and that, therefore, the provisions of 
§ 5107(b) are not applicable.


ORDER

Entitlement to a compensable disability evaluation for renal 
insufficiency is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


